Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Claims 1-12 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1-25-2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The instant application is directed towards a non-transitory computer readable medium for providing an electronic financial platform for trading commodities, assets and financial instruments. Uses include but are not limited to stocks, bonds, swaps, exchange traded funds and currencies. The medium has a set of instructions for automatically calculating financial compensation to each trading entity whose limit order crossed with a portion of a limit order by an improved matching computer system in real-time by a processor. A decline ratio of each trading entity whose limit order crossed or is not crossed with the portion of the limit order is 

A rejection under 35 USC 101 rejection was pending in the previous rejection, and the examiner finds that the instant claims qualify as patent eligible subject matter per the 2019 Revised Patent Subject Matter Eligibility Guidance. The claims, though abstract, apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Accordingly, the rejection under 35 USC 101 is withdrawn via this action.

Furthermore, the prior art of record does not teach:
electronically receive, by the at least one improved matching computer system, over a computer network, from a first trading computer system of a first trading entity, at least one of a first indication of interest (IOI) or a first limit order, for at least one first financial instrument at a first price;

automatically designate, by the at least one improved matching computer system, in real- time, the first IOI as a first passive IOI;

electronically receive, by the at least one improved matching computer system, over the computer network, from a second trading computer system of a second trading entity, at least one of a second IOI or a second limit order, for the at least one first financial instrument at a second price;

automatically designate, by the at least one improved matching computer system, in real- time, the second IOI as a second passive IOI;

wherein the first passive IOI and the second passive IOI is a bid or an offer associated with the at least one first financial instrument and is a resting liquidity, wherein the resting liquidity is an order that does not cross upon immediate submission;

wherein the first limit order and the second limit order are not immediately executable;



i) a first ratio of eligible aggressive IOIs that have been previously declined or cancelled by each trading entity to a total number of all eligible aggressive IOIs that have been associated with such trading entity during a first pre-determined time period,

ii) a second ratio of orders that have been previously declined or cancelled by each trading entity to a total number of orders that have been associated with such trading entity during a second pre-determined time period,

iii) a third ratio of eligible aggressive IOIs that have been previously declined or cancelled by each trading entity to a total number of accepted eligible aggressive IOIs that have been associated with such trading entity during a third pre-determined time period,

iv) a fourth ratio of orders that have been previously declined or cancelled by each trading entity to a total number of executed orders that have been

associated with such trading entity during a fourth pre-determined time period, or v) any combination thereof;

electronically receive, by the at least one improved matching computer system, over the computer network, from a third trading computer system of a third trading entity, at least one of a third IOI or a third limit order for the at least one first financial instrument;

automatically designate, by the at least one improved matching computer system, in real- time, the third IOI as an aggressive IOI, wherein the aggressive IOI is available to be immediately crossed at the first price, the second price, and the third price;

wherein the third limit order is immediately executable;

automatically determine, by the at least one improved matching computer system, in real- time, from the first passive IOI or the second passive IOI, a first allocation of the aggressive IOI to each respective passive IOI based at least in part on the decline ratio of each respective trading entity of the first trading entity and the second trading entity;

electronically and concurrently communicate, by the at least one improved matching computer system, over the computer network, at least one first notification for at least a portion of the aggressive IOI based at least in part on the first allocation to the first trading computer system of the first trading entity and the second trading computer system of the second trading entity;

electronically receive, by the at least one improved matching computer system, over the computer network, in response to the at least one first notification, from respective trading 

i) an acceptance response or

ii) a decline response;

automatically calculate, by the at least one improved matching computer system, in real- time, when the acceptance response is received, a first financial compensation to each trading entity who has accepted the at least portion of the aggressive IOI that has been offered to cross;

automatically re-calculate, in real-time, when the decline response is received, based at least in part on the decline response, by the at least one improved matching computer system, the decline ratio of each trading entity who has accepted or declined the at least portion of the aggressive IOI that has been offered to cross;

automatically cancel, by the at least one improved matching computer system, in real- time, an uncrossed portion of the aggressive IOI;

automatically determine, by the at least one improved matching computer system, in real- time, from the first limit order or the second limit order, a second allocation of the third limit order based at least in part on the decline ratio of each respective trading entity of the first trading entity and the second trading entity;

automatically calculate, by the at least one improved matching computer system, in real- time, a second financial compensation to each trading entity whose limit order crossed with the at least portion of the third limit order;

automatically re-calculate, in real-time, based at least in part on the cross with the third limit order, by the at least one improved matching computer system, the decline ratio of each trading entity whose limit order crossed or is not crossed with the at least portion of the third limit order;

and automatically cancel, by the at least one improved matching computer system, in real- time, an uncrossed portion of the third limit order.

For this reason claim 1 is deemed to be allowable over the prior art of record and it’ respective dependent claims are allowed by dependency on an allowed claim, the dependent claims being further limiting to the independent claims, definite and fully enabled by the Specification.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Prior art made of record that is considered pertinent to applicant's disclosure can be found on the attached PTO-892. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert R. Niquette whose telephone number is 571-270-3613. The examiner can normally be reached on Monday through Friday, 5:30 AM to 1:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alex Kalinowski, can be reached at 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ROBERT R NIQUETTE/
Primary Examiner, Art Unit 3691